FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                      September 20, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 LARRY WHITE,

       Plaintiff - Appellant,

 v.                                                        No. 17-1449
                                                  (D.C. No. 1:17-CV-02095-LTB)
 JOHN HICKENLOOPER, Governor of                              (D. Colo.)
 Colorado, official capacity; RICK
 RAEMISCH, Exec. Director, CDOC,
 official capacity; JOE MORALES, Chrmn.,
 Colo Board of Parole, individual capacity;
 ANTHONY DECESARO, CDOC Step III
 Grievance Officer, individual capacity;
 TERRY JACQUEZ, Warden, AVCF,
 individual capacity; SHARON KNURR,
 Case Manager, AVCF, individual capacity;
 CYNTHIA COFFMAN, Colorado
 Attorney General, official capacity,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, EID, and CARSON, Circuit Judges.
                  _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Larry White, a Colorado state prisoner proceeding pro se, appeals the district

court’s judgment dismissing his civil rights action without prejudice for failure to

comply with the pleading requirements of the Federal Rules of Civil Procedure, and

its denial of White’s motion for relief from judgment. Exercising jurisdiction under

28 U.S.C. § 1291, and liberally construing White’s pro se filings without acting as

his advocate, see Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008), we

affirm.

                                 I. BACKGROUND

      White filed a complaint against Colorado officials asserting three claims under

42 U.S.C. §§ 1983 and 1985. He sought a declaratory judgment, injunctive relief,

and damages. Construing the complaint liberally, the district court found that it did

not comply with the “short and plain” pleading requirements of Federal Rule of Civil

Procedure 8(a). The court also informed White that most of his claims appeared

barred by Heck v. Humphrey, 512 U.S. 477, 481–82 (1994), which bars § 1983 claims

for damages “when establishing the basis for the damages claim necessarily

demonstrates the invalidity of the conviction.” The court therefore ordered him to

file an amended complaint. White did so, but the court found that the amended

complaint fared no better than the original. Accordingly, the court dismissed the

complaint without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for

failure to comply with Rule 8. The court also denied White’s motion for relief from

the judgment. White appeals.



                                           2
                                  II. DISCUSSION

      We review for abuse of discretion a district court’s dismissal of an action

under Rule 41(b) for failure to comply with Rule 8(a). Nasious v. Two Unknown

B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). We agree with the district

court that White did not comply with Rule 8. A complaint “must explain what each

defendant did to him or her; when the defendant did it; how the defendant’s action

harmed him or her; and, what specific legal right the plaintiff believes the defendant

violated.” Id. at 1163. In its order that White file an amended complaint, the district

court informed him of this requirement. Although the amended complaint raised

three claims for relief, White did not explain what actions each of the defendants

took or how their actions violated his constitutional rights.

      For example, White alleged in claim one that defendants Morales and Knurr

conspired to breach a plea bargain agreement he had reached in state court,

apparently in 1975, by “using dismissed charges” and “derails of the dismissed

charges” against him, “altering the conviction” and “enhancing the sentence.”

R., Vol. 1 at 70. This was apparently done during parole hearings and allegedly in

retaliation for filing grievances. White added that the crime underlying his 1975

conviction was in fact not a crime in 1975. In claim two, he alleged that “defendants

[Colorado Department of Corrections]/Parole board officials” abused state process;

colluded and conspired to “re-convict and subject” him to “false-imprisonment”;

“fraudulently perpetrate[d] false accusations . . . to defer and deny parole/re parole



                                            3
release”; and “prosecuted [him] to a false conviction under the Colorado [sex

offender laws].” Id. at 71. And his third claim provided in full:

       [A] Colorado Second Judicial Officer, City/County of Denver has
       conspired to deprive and . . . thwart [his] absolute fundamental right to
       procedural due process of the laws, under the color of state law, to the
       “Equality-of Justice” to a[n] equal protection right to an opportunity to Post
       Conviction redress to demonstrate Prima Facie Factual-grounds of a[n]
       illegal sentence that is in violation of the double jeopardy clauses and due
       process of the laws under the Federal/State Constitution.
Id. at 72.

       Similarly, on appeal White does not address Rule 8 in a meaningful manner,

but instead complains that the district court violated his due process rights by not

construing his pro se pleadings liberally enough, and he accuses the district court of

judicial misconduct by not requiring defendants to file an answer. We reject those

arguments. Our review of the amended complaint reveals that no additional liberality

within the scope of the solicitude courts are permitted to apply to pro se filings would

have salvaged the complaint from noncompliance with Rule 8. We therefore

conclude that the district court appropriately applied the rules governing pleading

requirements and pro se filings.

       Regarding his motion for relief from judgment, which the court construed as

arising under Federal Rule of Civil Procedure 59(e), White contends only that the

district court “wrongfully sandbagged [his] chance to present new evidence to

support the veracity of [his claims.]” Aplt. Opening Br. at 3.a. Such conclusory

argument falls short of what is required to invoke our review. See Adler v. Wal-Mart

Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in

                                             4
the opening brief are waived . . . .”). In any event, we see no abuse of the district

court’s discretion in denying his motion for relief from judgment. See Butler v.

Kempthorne, 532 F.3d 1108, 1110 (10th Cir. 2008) (reviewing district court’s denial

of Rule 59(e) motion for abuse of discretion).

                                 III. CONCLUSION

      The district court’s judgment and its order denying White’s Rule 59(e) motion

are affirmed.

                                          ***

      On February 16, 2018, White filed a motion in this court seeking leave to

proceed on appeal without prepayment of costs and fees. The Clerk’s office assessed

the fee and directed White’s custodian to make partial payments of the fee out of his

prison account. See 28 U.S.C. § 1915(b). However, several weeks earlier, on

January 25, 2018, White sent the full $505.00 appellate filing fee to this court. We

transferred that payment to the district court, where it was accepted on February 14,

2018. Given that White clearly had the ability to prepay the full fee, we deny his IFP

motion. See § 1915(a)(1) (permitting courts to grant commencement of an appeal

without prepayment of fess where a person shows he “is unable to pay such fees or

give security therefor”). Further, we direct the Clerk to rescind the order assessing

the fee and directing partial payments from his prison account, and we deny White’s

“Motion For Requite,” in which he requests return of the full fee.

      We also deny his “Motion To Rescind,” in which he asks “this court to rescind

all notions of the dismissal of the case and the inadverten[t] misapplication of the

                                            5
law,” Motion to Rescind at 4; and his “Motion to Supplement/Request to Appoint

Assist-Counsel.”


                                         Entered for the Court


                                         Allison H. Eid
                                         Circuit Judge




                                        6